Exhibit 10.5

EXECUTION VERSION

AMENDMENT NO. 1

TO THE

AMENDED AND RESTATED

OPERATING AGREEMENT

OF

BROADSTONE NET LEASE, LLC

This AMENDMENT NO. 1 (this “Amendment”) to the Amended and Restated Operating
Agreement of Broadstone Net Lease, LLC, a New York limited liability company
(the “Operating Company”), dated as of December 31, 2007 (the “Operating
Agreement”), is made and entered into by Broadstone Net Lease, Inc., a Maryland
corporation (the “Managing Member”), effective as of February 7, 2020.
Capitalized terms not otherwise defined herein have the meanings assigned to
such terms in the Operating Agreement.

WHEREAS, the Managing Member and the Operating Company entered into that certain
Agreement and Plan of Merger, dated as of November 11, 2019, by and among the
Managing Member, the Operating Company, Broadstone Net Lease Sub 1, Inc.,
Broadstone Net Lease Sub 2, Inc., Broadstone Real Estate, LLC, Trident BRE
Holdings I, Inc., Trident BRE Holdings II, Inc., and, solely for purposes of
Sections 6.18, 6.19 and 6.20 thereof, Trident BRE Holdings I, L.P. and Trident
BRE Holdings II, L.P., pursuant to which the Managing Member and the Operating
Company agreed to amend the Operating Agreement as set forth herein upon the
consummation of the transactions contemplated thereby; and

WHEREAS, pursuant to and in accordance with Section 3.1(a)(ii), Section 5.1(a)
and Section 10.5 of the Operating Agreement, the Managing Member has the
authority to amend the Operating Agreement and Exhibit A thereto as hereinafter
set forth.

NOW, THEREFORE, the Operating Agreement is hereby amended as follows:

 

  A.

Definitions. The following definitions will be added to Section 1.1 of the
Operating Agreement in the appropriate alphabetical location:

“Blackout Period” has the meaning set forth in Section 11.1.

“Covered OP Units” has the meaning set forth in Section 11.1.

“Earnout Trigger” has the meaning set forth in the Merger Agreement.

“Earnout Units” has the meaning set forth in Section 11.3.

“Eligible Holder” has the meaning set forth in Section 11.1.

“Initial Public Offering” means an initial underwritten public offering of
Shares by the Managing Member in connection with which the Shares are listed on
a national securities exchange.

“IPO Closing Date” means the date on which the sale of the firm shares included
in an Initial Public Offering closes.



--------------------------------------------------------------------------------

“Merger Agreement” means that certain Agreement and Plan of Merger, dated as of
November 11, 2019, by and among the Managing Member, the Operating Company,
Broadstone Net Lease Sub 1, Inc., Broadstone Net Lease Sub 2, Inc., Broadstone
Real Estate, LLC, Trident BRE Holdings I, Inc., Trident BRE Holdings II, Inc.,
and, solely for purposes of Sections 6.18, 6.19 and 6.20 thereof, Trident BRE
Holdings I, L.P. and Trident BRE Holdings II, L.P.

“OP Earnout Consideration” has the meaning set forth in the Merger Agreement.

“OP Merger Consideration” has the meaning set forth in the Merger Agreement.

“OP Unit Value” equals $85.00.

“Repurchase Notice” has the meaning set forth in Section 11.1.

“Repurchase Notice Date” has the meaning set forth in Section 11.1.

“Repurchase Period” has the meaning set forth in Section 11.1.

“Repurchase Units” has the meaning set forth in Section 11.1.

“Revocation Notice” has the meaning set forth in Section 11.1.

“SEC” means the United States Securities and Exchange Commission.

 

  B.

Initial Public Offering; Repurchases. The Operating Agreement is hereby amended
by adding a new Article XI, which will read in its entirety as follows:

ARTICLE XI

INITIAL PUBLIC OFFERING; REPURCHASES

11.1    Repurchases of Covered OP Units. If an IPO Closing Date does not occur
on or before December 31, 2020, then, during the Repurchase Period, each Member
(each an “Eligible Holder”) who received Membership Units as OP Merger
Consideration (the “Covered OP Units”) shall have the right to require the
Operating Company to repurchase any or all of such Eligible Holder’s Covered OP
Units by giving written notice (a “Repurchase Notice”) thereof, which notice
will specify the number of Covered OP Units to be repurchased (“Repurchase
Units”). The date on which a Repurchase Notice is given by an Eligible Holder is
the “Repurchase Notice Date” for such Repurchase Notice. “Repurchase Period”
means the period from January 1, 2021 until the earlier of twelve (12) months
thereafter or an IPO Closing Date; provided that the Repurchase Period shall not
begin on January 1, 2021 if the Managing Member, in connection with an Initial
Public Offering, shall have filed a registration statement with the SEC that has
not been withdrawn as of January 1, 2021 (but the Repurchase Period shall begin
immediately upon any such withdrawal and then continue until the earlier of
twelve (12) months thereafter or an IPO Closing Date); provided, further, that
the Repurchase Period shall begin no later than July 1, 2021 (even if such
registration statement shall not have been withdrawn as of July 1, 2021) and in
such event shall continue until the earlier of twelve (12) months thereafter or
an IPO Closing Date. If the Managing Member makes an initial confidential
submission of a draft registration statement or a public filing

 

2



--------------------------------------------------------------------------------

of a registration statement during the Repurchase Period, then the right of
Eligible Holders to deliver a Repurchase Notice shall be suspended for a period
not to exceed six (6) months (the “Blackout Period”) and the Repurchase Period
shall be extended automatically without further action of any Person by a period
of time equal to the Blackout Period (but, in any event, not past the IPO
Closing Date). The Blackout Period shall end on the earlier to occur of (i) the
IPO Closing Date or (ii) the Managing Member’s decision to abandon such Initial
Public Offering. After any Eligible Holder sends a Repurchase Notice, but before
the Operating Company repurchases such Eligible Holder’s Covered OP Units, such
Eligible Holder shall have the right to revoke its Repurchase Notice, in whole
or in part, by giving written notice (a “Revocation Notice”) thereof; provided
that the right of an Eligible Holder to deliver a Revocation Notice shall be
suspended during the Blackout Period.

11.2    Repurchase Price. The Operating Company shall be obligated to repurchase
for cash any Repurchase Units in respect of which a valid Repurchase Notice has
been delivered on a timely basis (and no Revocation Notice has been delivered),
at a per unit price equal to (i) the greater of the OP Unit Value or the
“Determined Share Value” of a Share in effect as of the Repurchase Notice Date,
plus (ii) interest thereon at a rate of the greater of 6.21% per annum and the
then current dividend rate paid by the Manager Member with respect to the Shares
as of the Repurchase Notice Date, calculated on the basis of a 365-day year,
accruing from the Repurchase Notice Date through the date of repurchase, minus
(iii) the aggregate amount of any distributions declared and payable thereon
from the Repurchase Notice Date through the date of repurchase (to the extent
actually paid). The repurchase of such Repurchase Units shall occur within one
year of the Repurchase Notice Date, on one or more dates determined by the
Operating Company, taking into account restrictions under Applicable Law or any
indebtedness and available liquidity and target leverage objectives. Until the
repurchase of a Repurchase Unit occurs, such Repurchase Unit shall remain issued
and outstanding for all purposes, including the right to receive distributions
in respect thereof, when and if declared.

11.3    Repurchases of Earnout Units. If an IPO Closing Date does not occur on
or before the satisfaction of any Earnout Trigger, then each Eligible Holder who
receives Membership Units as OP Earnout Consideration (“Earnout Units”) shall
have the right to require the Operating Company to repurchase any or all of such
Earnout Units on the same terms and conditions (including the Blackout Period)
set forth in Sections 11.1 and 11.2; provided that the “Repurchase Period” for
any Earnout Units shall be the period from the date of issuance of such Earnout
Units until the earlier of twelve (12) months thereafter or an IPO Closing Date;
provided, further, that such Repurchase Period shall not begin on such date of
issuance if the Managing Member, in connection with an Initial Public Offering,
shall have filed a registration statement with the SEC that has not been
withdrawn as of such date of issuance (but such Repurchase Period shall begin
immediately upon any such withdrawal and then continue until the earlier of
twelve (12) months thereafter or an IPO Closing Date); provided, further, that
such Repurchase Period shall begin no later than six (6) months after such date
of issuance (even if such registration statement shall not have been withdrawn
as of such date) and in such event shall continue until the earlier of twelve
(12) months thereafter or an IPO Closing Date.

 

3



--------------------------------------------------------------------------------

  C.

Exhibit A. Exhibit A attached to the Operating Agreement, as such Exhibit A has
been amended previously, is hereby deleted in its entirety and replaced with the
Exhibit A attached hereto.

 

  D.

No Other Changes. Except as specifically set forth herein, the terms and
provisions of the Operating Agreement shall remain unmodified and the Operating
Agreement is hereby confirmed by the Managing Member as being in full force and
effect as amended hereby. On and after the effectiveness of this Amendment, each
reference in the Operating Agreement to “this Agreement”, “hereunder”, “hereof”,
“herein” or words of like import, and each reference to the Operating Agreement
in any other agreements, documents or instruments executed and delivered
pursuant to the Operating Agreement, shall mean and be a reference to the
Operating Agreement, as amended hereby.

 

  E.

Governing Law. This Amendment shall be governed by, and construed and enforced
in accordance with, the laws of the State of New York without regard to its
conflict of laws principles that would result in the application of the laws of
any other jurisdiction.

(Signature Page Follows)

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Amendment as of the day
and year first above written.

 

MANAGING MEMBER:     BROADSTONE NET LEASE, INC.     By:        /s/ Christopher
J. Czarnecki                                 Name:   Christopher J. Czarnecki  
  Title:   President and Chief Executive Officer

 

[Signature Page to Amendment No. 1 to the

Amended and Restated Operating Agreement of Broadstone Net Lease, LLC]